PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eidus et al.
Application No. 16/550,078
Filed: August 23, 2019
Attorney Docket No. 2015.0123.005
For: Toy Safety

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 9, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed September 5, 2019. The Notice set a period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on November 5, 2019. A Notice of Abandonment was mailed on May 6, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the inventor’s oath or declaration for Kandarp Jani along with $80 surcharge, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing for appropriate action in the normal course of business on the reply received June 9, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Office of Patent Application Processing at their customer service line (571) 272-4000. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions